PER CURIAM
Defendant appeals his conviction for robbery in the first degree, assault in the fourth degree, and menacing. ORS 164.415; ORS 163.160; ORS 163.190. We affirm his convictions without discussion and remand for entry of a corrected judgment.
Defendant argues, and the state concedes, that the trial court should have imposed a 36-month, rather than 60-month, term of post-prison supervision, pursuant to OAR 253-05-002(2)(c). Although defendant did not object when the trial court verbally imposed the 60-month term, he requests that we exercise our discretion to review the unpreserved claim of error. See ORAP 5.45(2).
The circumstances of this case are identical to those in State v. Jones, 129 Or App 413, 879 P2d 881 (1994). The error is apparent on the face of the record and, for the reasons discussed in Jones, we exercise our discretion to review it. We remand for entry of a corrected judgment deleting the 60-month term of post-prison supervision and imposing a 36-month term.
Convictions affirmed; remanded for entry of corrected judgment.